Citation Nr: 0935652	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected right total knee 
replacement.  

3.  Entitlement to a total disability evaluation due to 
individual unemployability as result of service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Offices (RO) 
located in Providence, Rhode Island and Cleveland, Ohio.  

This matter was previously before the Board in August 2008, 
at which time it was remanded for further development.  

At that time, the Board listed the issue of service 
connection for post-traumatic stress disorder (PTSD) on the 
title page of the decision.  Following the requested 
development, service connection for major depression without 
psychotic features, (claimed as PTSD) was granted in a 
February 2009 rating determination.  This constitutes the 
full benefit sought with regard to this issue and it will no 
longer be addressed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of a TDIU is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's hypertension is aggravated by his service-
connected major depression without psychotic features.

2.  Any current lumbar spine disorder is unrelated to a 
disease or injury in service, including the service-connected 
right total knee replacement.  


CONCLUSIONS OF LAW

1.  Hypertension is aggravated by the Veteran's service-
connected major depression without psychotic features.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2008).

2.  A low back disability was not incurred or aggravated 
during service nor is it proximately due to or the result of 
the service-connected right total knee replacement.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the issue of service connection for 
hypertension, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision with regard to the issue of service connection for 
hypertension, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

As to the issue of service connection for a low back disorder 
as secondary to the Veteran's service-connected right knee 
disorder, the Veteran's status has been substantiated.  

The Board notes that in a September 2004 letter, the RO 
provided the Veteran with notice that informed him of the 
evidence needed to substantiate entitlement to service 
connection.  The letter also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also told him to submit 
relevant evidence in his possession.  The above letter told 
the Veteran that to substantiate the claim there must be 
evidence of a current disability and a link between the 
disability and the noted service-connected disability.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in a March 
2006 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was remedied by the 
readjudication of the claim after sending the above notices.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded a VA examination.  Moreover, in April 2009, the 
Veteran indicated that he had no more evidence to submit in 
support of his claim.  Based upon the foregoing, no further 
action is necessary to assist the Veteran in substantiating 
the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the above, the pertinent laws and regulations 
provide that certain conditions, such as hypertension and 
arthritis, will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Hypertension

As it relates to the issue of service connection for 
hypertension, the Board notes that the Veteran has indicated 
that it is his belief that his current hypertension is due to 
or aggravated by his service-connected right knee disorder 
and/or his now service-connected major depression without 
psychotic features (claimed as PTSD).  

The Board notes that in support of his claim, the Veteran 
submitted an August 2006 letter from his private physician, 
C. H., D.O., who noted that the Veteran sustained a knee 
injury while in the Armed Forces.  He indicated that chronic 
pain was a known cause of hypertension and he believed that 
the Veteran's diagnosis of hypertension was related to the 
chronic pain from his knee injury.  He also stated that the 
Veteran suffered from PTSD which caused hypertension as well.  

In conjunction with the Board's August 2008 remand, the 
Veteran was afforded a VA examination in March 2009.  At the 
time of the examination, the Veteran was noted to have 
diabetes mellitus and a history of hypertension for over 50 
years.  Following examination, a diagnosis of hypertension on 
treatment was rendered.  The examiner indicated that he had 
reviewed the letter from Dr. H. and stated that it was his 
opinion that the Veteran's chronic anxiety/depression might 
contribute to his hypertension but was not the cause of his 
chronic hypertension.  The examiner did not address whether 
the Veteran's hypertension was caused or aggravated by his 
service-connected right knee disorder.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for hypertension as secondary to his 
service-connected major depression without psychotic features 
(also claimed as PTSD), it cannot be stated that the 
preponderance of the evidence is against the claim.

The Veteran has currently been shown to have hypertension.  
He has continuously maintained that his hypertension is 
caused or aggravated by his psychiatric disorder and/or his 
right knee disorder.  His private physician, Dr. H., has 
indicated that the Veteran's hypertension is related to the 
chronic pain from his knee injury and also stated that he 
suffered from PTSD which caused hypertension as well.

Moreover, the March 2009 examiner, while not addressing what 
effect the Veteran's service-connected right knee disorder 
had on his hypertension, indicated that the Veteran's 
service-connected anxiety/depression may contribute to his 
chronic hypertension.  Based upon the above, the evidence as 
to whether the Veteran's current hypertension was aggravated 
by his service-connected major depression without psychotic 
features (also claimed as PTSD) is at least in equipoise.  As 
such, reasonable doubt must be resolved in favor of the 
Veteran.  Therefore, service connection is warranted for 
hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Low Back

The Board notes that the only available service treatment 
record is the Veteran's January 1953 service separation 
examination.  At that time, normal findings were reported for 
the spine and lower extremities.  

The Veteran has currently been shown to have disc herniation 
at L4-5 and degenerative disc disease with slight bulging at 
L5-S1.  The Veteran has indicated that his right knee has 
caused him to fall, resulting in injuries to his back.  He 
has also stated that his right knee disorder has caused a 
significant impact upon his gait resulting in the low back 
disorder.  

In conjunction with the Board's August 2008 remand, the 
Veteran was afforded a VA examination in October 2008.  The 
examiner indicated that he had reviewed the Veteran's claims 
folder.  He observed that service connection was currently in 
place for a total right knee replacement which had been 
assigned a 30 percent disability evaluation.  He noted that 
the Veteran was here to attempt to establish a causal 
relationship between his service-connected right knee 
disorder and his back disorders.  The examiner observed that 
it was the Veteran's contention that because of the 
persistent pain in his right knee, he had had some 
undesirable alteration of gait and disproportionate 
dependency upon his opposite left knee with excessive wear 
and tear in his lower back and was seeking a secondary and 
consequential award for his lumbar spine.  

The examiner noted the results of the September 2004 MRI of 
the lumbar spine.  The Veteran reported having constant pain 
in his right knee.  He stated that it was difficult for him 
to bend over or remove his shoes and socks.  The Veteran 
indicated that his lower back was constantly painful and that 
he had no classic type of sciatica involving his lower 
extremities.  

Following examination, a diagnosis of multiple level lumbar 
degenerative disc disease of the lumbar spine with lateral 
disk herniation L4-5 was rendered.  The examiner noted that 
there was evidence of chronic degenerative lumbar disc 
disease.  He opined that he was unable to establish a 
relationship to chronic progressive degenerative disc disease 
and herniation at L4-5 with his service-connected problems 
involving the right knee and he felt that this was a process 
of aging and wear and tear that could not be with medical 
certainty ascribed to the service-connected problem with the 
right knee.  

Service connection is not warranted for degenerative disc 
herniation or disease of the lumbar spine.  The Board notes 
that the Veteran has expressed his belief that his current 
low back disorders are related to his service-connected right 
knee disorder.  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The evidence does not reveal nor has the Veteran contended 
that his current low back disorder had its onset in service 
or is related to any inservice injury.  As it relates to the 
Veteran's claim that his lumbar spine disorder is secondary 
to his service-connected right knee disorder, the Board notes 
that the only competent medical opinion of record is negative 
as it relates to the Veteran's claim of secondary service 
connection.  The October 2008 VA examiner, following a 
comprehensive review of the claims folder and a thorough 
examination of the Veteran, indicated that he was unable to 
establish a relationship between the chronic progressive 
degenerative disc disease and herniation at L4-5 and the 
service-connected problems involving the right knee. 

Because there is no competent evidence linking the claimed 
lumbar spine disability to service or a service connected 
disease or disability, in terms of either incurrence or 
aggravation, the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for hypertension is granted.  

Service connection for a low back disability, to include as 
secondary to a service-connected right knee disorder, is 
denied.  


REMAND

Based upon the above actions, service connection is now in 
effect for hypertension.  As a result of the Board's granting 
service connection for hypertension, a disability evaluation 
must be assigned by the RO, and an additional VA examination 
is now required to determine if TDIU is warranted.  In the 
case of a claim for TDIU, the duty to assist requires that VA 
obtain an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 
7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the impact of his service-connected 
disabilities on his ability to maintain 
gainful employment.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examination report should indicate if 
the examiner reviewed the records.  The 
examiner must address whether the 
Veteran's service-connected disabilities, 
namely, his major depression without 
psychotic features, right total knee 
replacement, and hypertension, preclude 
him from securing and following a 
substantially gainful occupation.  Age is 
not to be considered a factor in 
rendering this opinion.  The examiner 
should provide a rationale for the 
opinion.

2.  Thereafter, the Veteran's claim for 
TDIU should be readjudicated.  If the 
Veteran does not meet the percentage 
requirements for TDIU under 38 C.F.R. 
§ 4.16(a), consideration should be given 
to whether referral for extraschedular 
consideration is warranted.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


